Order entered April 16, 2015




                                            In The
                                Court of Appeals
                         Fifth District of Texas at Dallas
                                     No. 05-08-01584-CV

                 TXU PORTFOLIO MANAGEMENT COMPANY, L.P.
               N/K/A LUNINANT ENERGY COMPANY, L.L.C., Appellant

                                              V.

                           FPL ENERY, LLC, ET AL., Appellees

                     On Appeal from the 116th Judicial District Court
                                  Dallas County, Texas
                            Trial Court Cause No. 04-10314

                                          ORDER
       We GRANT appellees’ April 14, 2015 unopposed motion for an extension of time to file

a supplemental brief. Appellees shall file their supplemental brief by MAY 22, 2015.


                                                     /s/   ELIZABETH LANG-MIERS
                                                           JUSTICE